Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1, 4, 7-8, 10, 13-17, 19-23 and 33-34 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the upper support member includes a transition block support portion, and cable support portions located on opposed longitudinal sides of the transition block support portion, and wherein the transition block support portion includes a transition block bottom plate, and a plurality of transition block claws projecting upwardly from opposed transverse sides of the transition block bottom plate.” 
Claims 4, 7-8, 10, 13-17, 19-23 depend therefrom.
Regarding independent claim 33, patentability exists, at least in part, with the claimed features of “wherein the upper support member includes a transition block support portion, and cable support portions located on opposed longitudinal sides of the transition block support portion, and wherein each cable support portion includes a cable bottom plate, and a plurality of cable claws projecting upwardly from opposed transverse sides of the cable bottom plate.”
Regarding independent claim 33, patentability exists, at least in part, with the claimed features of “a beam on which the transition block mounting unit is mounted, wherein the beam is fixed to the base station antenna by an adapter which includes a base plate connecting portion and a base station antenna connecting portion that are connected to each other.” 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 




/HASAN ISLAM/Primary Examiner, Art Unit 2845